Citation Nr: 0525194	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-16 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to May 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in December 2003, a statement of the 
case was issued in March 2004, and a substantive appeal was 
received in April 2004.  The veteran testified at a hearing 
before the Board in September 2004.



FINDING OF FACT

The veteran has PTSD due to stressors incurred in service.



CONCLUSION OF LAW

PTSD was incurred in the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004). 



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to service 
connection for PTSD, no further discussion of VCAA is 
necessary at this point.  

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Service records document the veteran's assignment to the 1st 
Marine Division in Vietnam from August 1965 to January 1966.  
His DD Form 214 reflects that he was a machine gunner.  The 
veteran testified that during his service in Vietnam he went 
on patrols, and participated in 20 to 30 firefights or combat 
experiences.  He testified about the trauma of having to kill 
women and children, and about fellow soldiers who died during 
combat operations.  Service record documents reflect the 
veteran's combat history, expeditions, and awards.  The 
documentation reflects that in September 1965 he participated 
in counterinsurgency of "SLF CTG 78.5.2," Operation 
Highland in Qui Nhon Rvn, and Operation Dagger Thrust in Vung 
Mu Peninsula Rvn and Hon Lon Island Rvn.  In October 1965, he 
participated in Operation Dagger Thrust in Tam Quan Village 
Binh.  In November 1965, he participated in Operation Blue 
Marlin.  In December 1965, he resumed participation in 
Operation Dagger Thrust.  In January 1966, he participated in 
operations against the Viet Cong, Hue/Phu-Bai area.  In 
January and February 1966, he participated in Operation 
Double Eagle.

The Board finds that the veteran's testimony of participating 
in 20 to 30 firefights or combat experiences while stationed 
in Vietnam, is consistent with the service documentation of 
record.  The fact that the service records show the veteran 
participated in multiple combat operations and served as a 
machine gunner, establishes sufficient verification of his 
participation in combat.  See also Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

The next question is whether there is a medical diagnosis of 
PTSD.  In this regard, the claims file includes outpatient 
treatment records from the VA Medical Center (VAMC) in 
Brecksville, Ohio.  In February 2003, the veteran underwent a 
PTSD assessment in which he discussed the trauma incurred in 
Vietnam and related symptomatology.  The resulting diagnosis 
was PTSD with a Global Assessment of Functioning (GAF) score 
of 50.  Upon review of the psychology tests, a VA 
psychologist noted that the overall and subscale evaluations 
were typical of the elevations shown by veterans with a 
confirmed diagnosis of PTSD.  The PTSD subscale on the 
Minnesota Multiphasic Personality Inventory (MMPI) showed a 
raw score of 30, while the differential threshold for PTSD in 
Vietnam veterans is a raw score of 28, therefore, the veteran 
was above the cutoff point for a diagnosis of PTSD.  The 
veteran also completed the Beck Depression Inventory and his 
score of 27 was indicative of moderate to severe depression.  
He endorsed irritability, weight loss, feelings of self blame 
and guilt, low interest and suicidal thoughts.  The 
psychologist opined that the testing supported a diagnosis of 
PTSD and major depressive disorder.  Subsequent records 
reflect participation in outpatient group therapy for PTSD.

Based on the above medical reports, the Board finds that the 
veteran does suffer from PTSD and that the PTSD has been 
sufficiently linked to Vietnam wartime experiences.  In sum, 
the Board finds that the statutory and regulatory criteria 
for entitlement to service connection for PTSD have been met.  


ORDER

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


